We think that the plaintiff had no right to this balance. We are unable to find any authority in point, and the learned counsel who appeared before us for the defendant expressed their inability to find any. We are therefore compelled to decide the case upon general principles of law and justice.
(49)    We start out with the proposition that Riddick, the cropper of the defendant, having abandoned the crop in violation of his contract, was without remedy against the defendant. For "where there is an entire contract, and the plaintiff has performed a part of it, and without legal excuse and against the consent of the defendant has refused to perform the remaining part, he cannot recover anything for the part performed." Niblett v. Herring, 49 N.C. 262; Dula v. Cowles, 52 N.C. 290. Every agreement made by the owner of land with one to cultivate his land as a cropper, must necessarily be a special contract, and when that is so, neither party to the contract, under the former practice, could recover on what was called in the former system a quantum meruit, when it is made to appear that he has, against the consent of the other party, willfully refused to perform his part of the agreement. Winstead v. Reid, 44 N.C. 76.
These authorities go to show that Riddick, by the willful abandonment of the crop in the month of June, against the consent of the defendant, lost all right to it. To whom, then, did it belong? Of course to the *Page 67 
defendant, the landlord, who was entitled to his rent, and who cultivated the crop to its maturity, unless J. R. Thigpen, by his advancement to Riddick, the cropper, acquired such a lien on the crops as would entitle him to be paid thereout, subject to the superior lien of the defendant as landlord.
This brings us to the inquiry, what interest in the crop does the lien of agricultural advancements give to him who makes them? What is the definition of a lien? It is simply the right to have a demand satisfied out of the property of another. The lien for advancement differs nothing in its nature and operation from that of a judgment which has been held to constitute no property in the land of the debtor, only a right to have the judgment satisfied out of the land to which the lien had attached. Dail v.Freeman, 92 N.C. 351, and the authorities there cited in support of the principle. The principle must apply to personalty as well as to realty, whenever a lien is created.
Apply the principle to our case. Thigpen, by his advancements     (50) to Riddick, who was a cropper, acquired no right of property in the crop planted and cultivated by him, but only the right to have his advances repaid out of that part of the crop that might fall to Riddick's share thereof, on a division between him and the defendant. But Riddick, by his abandonment of the crop and his failure to perform his part of the contract, had lost his interest in and all right to a division of it. There was then nothing left upon which the lien of Thigpen could operate, and out of which his demand could be satisfied. Riddick's right to a share of the crop having ceased, Thigpen's lien on the share necessarily ceased with it.
Every person making agricultural advancements to a cropper must rely in a great measure upon his good faith in carrying out his contract with his landlord, for he must know that the cropper has it in his power to desert his crop and leave it uncultivated, and therefore, in taking the lien, he knowingly assumes the risk.
Aside from this view of the law, the justice of the case is with the defendant. Upon the abandonment of the crop by the cropper he informed the plaintiff who, as assignee, stood in the shoes of him who made the advances, and informed him of the fact and told him to go on and make the crop, which he refused to do, and threw the trouble and burden of finishing it upon the defendant, who expressly advised him, if he did so, he shouldnot have one cent.
Our conclusion is there was error.
The judgment of the Superior Court is therefore reversed, and this will be certified to the Superior Court of Edgecombe County that a venire denovo may be awarded.
Error.                                          Reversed. *Page 68
Cited: Lawrence v. Hester, 93 N.C. 81; Chamblee v. Baker, 95 N.C. 101;Brewer v. Chappell, 101 N.C. 254; Thigpen v. Maget, 107 N.C. 46; Arnoldv. Porter, 122 N.C. 244; Beacom v. Boing, 126 N.C. 138; Parker v.Brown, 136 N.C. 284; Tussey v. Owen, 139 N.C. 462; McCurry v. Purgason,170 N.C. 468; Highway Com. v. Rand, 195 N.C. 804.
(51)